number release date id office uilc cca_2008090516322754 ---------------------------- from ------------------------ sent friday september pm to -------------------------- cc ------------------------ subject powers of attorney here is the discussion on powers of attorney that you requested the irs will accept a power_of_attorney executed by the taxpayer that is not on a form_2848 including a durable_power_of_attorney provided the power_of_attorney contains name and mailing address of the taxpayer_identification_number of the taxpayer ie social_security_number and or employer_identification_number employee plan number if applicable name and address of the recognized representative s description of the matter s for which representation is authorized which if applicable must include- the type of tax involved the federal tax form number the specific year s_period s involved and in estate matters decedent’s date of death a clear expression of the taxpayer’s intention concerning the scope of authority granted to the recognized representative s and a declaration from the recognized representative s made under penalties of perjury that he she they is are not currently under suspension or disbarment from practice_before_the_irs he she they is are aware of the regulations contained in circular_230 cfr part concerning the practice of attorneys certified public accountants enrolled agents enrolled actuaries and others he she they is are authorized to represent the person identified for the matters specified in the power_of_attorney and he she is are choose the applicable one i ii iii iv v vi vii viii ix x an attorney who is a member in good standing of the bar of the highest court of any state possession territory commonwealth or the district of columbia a certified_public_accountant who is duly qualified to practice as a certified_public_accountant in any state possession territory commonwealth or the district of columbia enrolled_agent who is enrolled to practice_before_the_irs and is in active status pursuant to the requirements of circular no enrolled retirement_plan administrator who is enrolled to practice_before_the_irs and is in active status pursuant to the requirements of circular_230 enrolled_actuary who is enrolled as an actuary by and is in active status with the joint board for the enrollment of actuaries bona-fide officer of the taxpayer a regular full-time_employee of the taxpayer an immediate_family member of the taxpayer an individual outside the united_states who is representing a taxpayer who is outside the united_states before irs personnel where the representation will take place outside the united_states an individual who is granted temporary recognition to practice_before_the_irs by the director office_of_professional_responsibility if a power_of_attorney fails to include some or all of the required information the attorney-in-fact can cure the defect by executing a form_2848 on behalf of the taxpayer that includes the missing information and attaching the form_2848 to the power_of_attorney the irs will not accept a durable_power_of_attorney naming an individual other than a recognized representative or a form_2848 executed by that individual on behalf of the taxpayer that purporting to authorize a recognized representative to represent the taxpayer also although the irs accepts a power_of_attorney that meets the above requirements regardless of the form in which it is provided a power_of_attorney that contains these elements but is not on a form_2848 will not be loaded onto the centralized authorization file caf unless the recognize representative s signs and attaches a form_2848 to the power_of_attorney
